MEMORANDUM OPINION
No. 04-06-00837-CR
Steven Christopher MUNIZ,
Appellant
v.
The STATE of Texas,
Appellee
From the County Court at Law No. 8, Bexar County, Texas
Trial Court No. 942538
Honorable Karen Crouch, Judge Presiding





PER CURIAM


Sitting: Alma L. López, Chief Justice
  Catherine Stone, Justice
  Steven C. Hilbig, Justice


Delivered and Filed: January 31, 2007


DISMISSED FOR LACK OF JURISDICTION
 On March 22, 2006, the trial court sentenced Steven Christopher Muniz to serve six months in the Bexar County jail,
suspended the sentence, and placed Muniz on community supervision. Muniz did not file a motion for new trial. On August
18, 2006, the trial court modified the terms of Muniz's community supervision. On November 30, 2006, Muniz filed a pro
se notice of appeal.
 Unless a timely motion for new trial is filed, a notice of appeal must be filed within thirty days after the day sentence is
imposed or suspended or the appealable order is entered. Tex. R. App. P. 26.2(a). A timely notice of appeal is required to
invoke this court's jurisdiction. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). 
 Because Muniz's notice of appeal was not filed within thirty days of the date sentence was suspended or an appealable
order was entered, we ordered him to show cause why this appeal should not be dismissed for want of jurisdiction. Muniz's
court-appointed appellate counsel has filed a response that does not address the jurisdiction issue but states that after
reviewing the record she "can find no right of appeal for [Muniz]." Because the notice of appeal in this case was not timely
filed, we lack jurisdiction to entertain the appeal. See Olivo, 918 S.W.2d at 522. Accordingly, we dismiss this appeal for
want of jurisdiction.


       PER CURIAM


Do not publish